DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed October 1, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 1, 3-4, 6-7, 10-11, 13-14, 16-17, and 19-20 have been amended.
Claims 5, 8-9, 15, and 18 have been previously canceled or withdrawn.
Claims 21- 25 have been added.
Claims 1-4, 6-7, 10-14, 16-17, and 19-25 have been examined.
This action is Final.


ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The 112(a) rejections of claims 1-4, 6-7, 10-14, 16-17, and 19-20 directed to claims 1, 11 and 20 reciting ‘receiving an input through the second payment processing interface’ are withdrawn in view of the claim amendments received October 1, 2021.

The 112(b) rejection of claims 1-4, 6-7, 10-14, 16-17, and 19-20 directed to term ‘’interface” are withdrawn in view of the claim amendments received October 1, 2021.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-4, 6-7, 10-14, 16-17, and 19-20  have been fully considered. Some arguments directed to ‘continued monitoring’ and ‘scan box’ are persuasive but are moot in view of being new grounds of rejection. Examiner notes these arguments are directed to the new claim amendments and are accordingly addressed in this Office Action below (in the 103 rejection). Examiner notes an 

As required by M.P.E.P. § 707.07(f), a response to the arguments appears below.

RESPONSE TO ARGUMENTS
With respect to Applicant argument on page 13 of Remarks directed to Filippov reference stating: 
“Filippov does not disclose or suggest displaying "a scan box" or "a second graphical identifier" "within the specified application installed on the terminal device," as required by amended claim 1. Instead, Filippov explicitly states that "[w]idgets may be standalone applications that may be hosted by a widget system (i.e., a software service available to users for running the widgets on a graphical user interface)." Id., at paragraph 0003. Emphasis added.”, 

the Examiner respectfully disagrees with the overall assertion concerning the “specified Application” statement. (Examiner notes scan box limitation is directed to claim amendments, and is not disagreed with, but is rather new grounds for rejection).

As an initial matter, Examiner notes the limitations in question were rejected in view of multiple references, namely: Meizu in view of Lanlan, Douglas, Wang, Van OS, and Filippov. Douglas was relied upon for the recitation of the processes being performed within a single 

While Examiner does acknowledge ¶3 of Filippov as characterizing the widgets as possibly being ‘applications’, Examiner also notes Filippov characterizing the widgets as digital screens on ¶4: 
“The widget rendering process may provide, for example, a predominant color or appearance to each collection of widgets (i.e., screens or panels) […]. As the user scrolls from one collection of widgets (i.e., a screen) to the next […]”. 

In view of the above citations, Examiner respectfully notes that Filippov does not explicitly articulate and limit the term “widget” beyond what the plain meaning of the term would be, and is merely providing examples of what constitutes a “widget” (See MPEP § 2111.01 with respect to plain meaning). Examiner respectfully maintains that the following definitions as provided by Non-Patent Literature are exemplary of the plain meaning and are 

Keeping in mind the above citations of ¶¶3-4 of Filippov (who does not give a limiting definition), Examiner notes widget, given its plain meaning, is defined as (according to Oxford Languages): “an application, or a component of an interface, that enables a user to perform a function or access a service”1 (Emphasis added). Furthermore, at least two other Non-Patent Literature disclosures define widgets (such as the GUI widgets of Fillipov) as a software application or a component of a software application:
See Non-Patent Literature, “Software Widget” to Wikipedia as stating widgets may be GUI elements (similar to that of Filippov) which are “reusable modular components that are used together to build a more complex application, allowing programmers to build user interfaces by combining simple, smaller parts [i.e., components]”2
See Non-Patent Literature, “What is Widget” to Technopedia3, defining a “widget” as: “a broad term that can refer to either an GUI (graphical user interface) element or a tiny application that can display information and/or interact with the user.”

The Examiner respectfully maintains that, given the plain meaning of the term “widget” has two constituent meanings (i.e., 1. a component of an application or 2. an application itself), 

 Arguendo, even assuming that the above rationale is incorrect, and that Fillipov only discloses or suggests the ‘2 widgets = 2 applications’ embodiment (of which Examiner respectfully disagrees and doubts), Examiner fails to see how one of ordinary skill in the art, given disclosure of Fillipov, would be incapable of separating the technique of ‘creating a carousel of displays iterated through via accelerometer’ with its  particular use being specifically tied to multiple applications (as opposed to multiple display screens that are shared on a single application (e.g., multiple screen instances on a single application)); an issue that is not argued by the Applicant. In other words, even if it were intended by Filippov to only be multiple applications (as widgets), the disclosure of Filippov is still, regardless of that  narrow interpretation, disclosing multiple displays being iterated through via accelerometer detected motion, and accordingly still renders the mapped claim limitations obvious (as noted in previous Non-Final Office Action) in view of the other references relied upon.

 In view of the aforementioned rationales, Examiner respectfully maintains that the previous 103 rejection in Non-Final Rejection relying upon Filippov was proper. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 10-14, 16-17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



With respect to claims 11, and 20, they recite: “in response to determining from the continued monitoring that the second output of the outputs of the one or more motion sensors does not satisfy the second specified criteria, performing the following steps to execute a first mobile payment service: obtaining, by the terminal device and while displaying the scan box, a first graphical identifier captured in the scan box; and transferring a first payment to a payee account that is identified by the first graphical identifier”. 

It is the Examiner’s understanding from Applicant’s specification that an application (of terminal device) loads one of a plurality of screens/windows on a display interface of a user device, where the screens/windows are opened from a lock screen, where the screens/windows are opened on the basis of specific motions corresponding to a given screen/window of the plurality. (I.e., a particular screen/window corresponding to a payment method is displayed by user device in response to detected motions corresponding to a given screen/window, where the screens realize payment methods). However, in view of lack of specification describing this embodiment, it is unclear as to how the system / non-transitory computer readable storage medium, “in response to determining [whether or not motions from accelerometer correspond to a given second/different application,] [performs] the following steps to execute a first mobile payment service: 
obtaining, by the terminal device and while displaying the scan box, a first graphical identifier captured in the scan box; 
and transferring a first payment to a payee account that is identified by the first graphical identifier”.  

Examiner respectfully maintains, that, if anything, the system/ memory merely enables the payment service steps to occur per not changing the current window/screen, but does not perform these steps in response to this determination, as it requires further actions from users outside the control of the system/non-transitory computer readable storage medium. The Examiner fails to see the Specification supporting such an embodiment as described in claims 11 and 20. (Examiner notes this rejection is not applied to claim 1, since it is understood users using system would perform the steps of scanning, performing transaction etc., in response to pulling up a given payment method screen/window on their device via motion detection, as disclosed in Applicant specification, and is still a method).

Claims 12-14, 16-17, 19, and 22-25 are rejected by virtue of dependency upon the aforementioned rejected claims. 

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-4, 6-7, 10, 11, 13-14, 16-17, 19, 20-22, and 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No  US-20160071085-A1 to Douglas (hereinafter, “Douglas”), in further view of United States Application Publication No.  US-20140108927-A1 to Vaidya (“Vaidya”), in further view of United .

With respect to claim 1, Douglas discloses:  A computer-implemented method comprising: 


monitoring, by a terminal device (mobile client device, abstract, e.g., smart-phone, ¶23) that is in lock screen mode (¶54 of Douglas discloses the gestures may be able to enable a user to unlock the device (i.e., terminal device may monitor for gestures while in lock screen mode)), outputs of one or more motion sensors of the terminal device; (At least Abstract, ¶¶4-5, 22, 35, 39, 42 and Fig. 4A in further view of at least ¶¶24,43 of Douglas discloses a mobile banking application executed by a client device (¶4) for performing transactions (¶24), where motions are also detected by the mobile banking application to execute mobile banking application functions that correspond to a given detected motion (At least Abstract, ¶¶4-5, 22, 35, 39, 42 and Fig. 4A of Douglas), where functionalities include quick pay (¶39 in further view of ¶42 and Fig. 4a), where the mobile banking application 325’s quick pay functionality may be configured to provide multiple payment methods (¶43), of which are determined, in at least one embodiment, based on the detected motions occurring to client device (e.g., NFC and QR codes are supported as an example according to ¶43 of Douglas), and are further understood to correspond to a given screen to be displayed (at least ¶39).

(At least ¶¶36, 42, 44 of Douglas discloses this detection is achieved via an accelerometer (i.e., motion sensor));(i.e., a terminal device monitors outputs of one or more motion sensors of the terminal device via one or more motion sensors).

determining that a first output of the outputs of the one or more motion sensors satisfies first specified criteria indicative of one or more particular body movements; (e.g., satisfying motion for QR code quick pay functionality, in view of above citations of Douglas)

in response to determining that the first output of the outputs of the one or more motion sensors satisfies the first specified criteria, displaying, on the terminal device, a first payment processing interface of […] a specified application installed on the terminal device (At least Abstract, ¶¶4-5, 22, 35, 39, 42 and Fig. 4A of Douglas discloses payment methods may be opened in response to detecting corresponding motion, of which there may be multiple different payment methods).

[displaying payment method] while continuing to monitor the outputs of one or more motion sensors of the terminal device; (Fig. 7 in further view of ¶53 of Douglas: “Aspects of the disclosed embodiments may allow client device 150 to automatically initiate functionality of selected deep linked application functionalities (e.g., functions 720, 722, 730, 732) based on determined physical actions performed on client device 150 (e.g., rotating, flipping, shaking, etc)”, Examiner takes the stance, in view of Fig. 7, that the motions are continuously monitored, 

after displaying the [quick pay payment method] within the specified application, determining, from the continued monitoring of the outputs of the one or more sensors of the terminal device, whether a second output of the outputs of the one or more motion sensors satisfy second specified criteria indicative of the one or more particular body movements; (Fig. 7 and ¶53 in further view of ¶43 of Douglas)

in response to determining from the continued monitoring that the second output of the outputs of the one or more motion sensors does not satisfy the second specified criteria, performing the following steps to execute a first mobile payment service: ((Examiner interprets this limitation is merely stating that, when a motion corresponding to a screen (e.g., corresponding to a second quick pay functionality) is not detected by accelerometer, the switch to another screen does not occur, and stays on first screen already loaded, of which allows user to perform first payment method);(Examiner notes this is understood to occur in Douglas’s invention in view of aforementioned disclosure of Douglas, generally, since particular motions correspond to particular features/ functionalities (i.e., are mapped)));(See at least ¶¶42-43, in further view of ¶¶39,  53-54 of Douglas)

in response to determining from the continued monitoring that the second output of theFiled: May 29, 2020 Page: 3of15outputs of the one or more motion sensors satisfies the second specified criteria, performing the following steps to execute a second mobile payment service: (e.g., satisfying motion for QR code quick pay functionality, in view of above citations. See ¶43 of Douglas disclosing that there may be more than one (i.e., a second) quick pay functionality on the mobile banking application, each associated with different motions);(¶2 of Douglas discloses that the QR payment method involves QR code being displayed on client device);

displaying, on the terminal device, a second graphical identifier (e.g., QR Code of consumer/customer/client, ¶43 in view of ¶2 of Douglas. See also ¶54) within the specified application installed on the terminal device; (¶43 in further view of ¶¶2, 47 of Douglas)

and deducting a second payment from a payor account that is identified by the second graphical identifier. (¶2 of Douglas. Examiner understands that processing a payment involves deducting funds corresponding to payor account (i.e., the client / customer/ user) in view of the functionality being “quick pay” (¶¶43, 47))

Examiner respectfully takes the stance that Douglas implicitly or silently discloses continued monitoring of the output of the sensors (e.g., accelerometers) in view of Fig. 7 and ¶54 of Douglas (e.g., [displaying payment method] while continuing to monitor the outputs of one or more motion sensors of the terminal device;). Examiner respectfully maintains that this is silently/implicitly disclosed in view of the very nature of motion/gesture detection, as the motions (gestures) are logged chronologically (i.e., over time. For example, see Fig. 7 of Douglas), and such sequential motions (e.g., ¶54, “two or more actions, such as turning the 

Arguendo, Vaidya, similarly facing the problem of detecting physical gestures on mobile devices via motion sensors for an application (¶¶24, 34, 44, 63 of Vaidya), explicitly teaches monitoring the physical gestures with a background process. (Examiner takes the stance that the term ‘monitoring’ in general is indicative of continued monitoring, and that, per being a background monitoring process in Vaidya, is further indicative/suggestive of continuous monitoring).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the mobile banking application’s motion detection component of Douglas be further modified as a background process that performs continued monitoring of the motions, as suggested by Vaidya, resulting in mobile application continuing to monitor the outputs of one or more motion sensors of the terminal device, (e.g., [displaying payment method] while continuing to monitor the outputs of one or more motion sensors of the terminal device; (either in lock screen mode or not, ¶54 of Douglas)) in order to advantageously / continuously be able to use the gesture navigation functionalities, lending to a more responsive application that changes automatically in response to the next registered motion (or set of motions (¶54 of Douglas)) corresponding to an application.

Examiner respectfully submits that Douglas in view of Vaidya render obvious the ability to switch to another payment method (e.g., quick pay functionality) via the motions after another occurs per citations from Douglas (above), in tandem with the background monitoring of Vaidya (also cited above).

Arguendo, Filippov, similarly disclosing ability to navigate on a mobile device via gestures as Douglas and Vaidya, discloses switching between displayed representations of functionalities (i.e., [displaying a representation of a functionality] while continuing to monitor the outputs of one or more motion sensors of the terminal device;) to determine whether or not to display other screens corresponding to different functionalities): 

(¶88, e.g., figs. 1 and 2of Fillipov discloses a first screen displayed on mobile device interface, which may initially displayed in two-dimensions. ¶¶10, 88 of Fillipov further disclose,  to display other screens (e.g., second  screen) after displaying the first interface by performing 

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the terminal device of Douglas in view of Vaidya incorporate the technique of Filippov, resulting in the terminal device of Douglas in view of Vaidya being able to switch between the deep-linked screens (corresponding to different quick pay payment methods, each associated with display screens/windows (per ¶39 and ¶43 of Douglas)) via gestures identified by continuous monitoring via background process of the mobile banking application ((per ¶¶24, 34, 44, 63 of Vaidya)), as rendered obvious by Filippov, in order to advantageously provide for a more responsive and flexible application navigation system.

While Examiner maintains that Douglas of Douglas in view of Douglas in view of Vaidya and Filippov discloses: monitoring, by a terminal device (mobile client device, abstract, e.g., smart-phone, ¶23) that is in lock screen mode 
 “It is worthwhile to note that the body movement monitored by the terminal device may be neither a screen unlocking movement performed by the user, not an operation performed by the user on a screen of the terminal device.” 

Examiner notes Douglas does disclose that the [body movement] monitored “is not an operation performed by the user on a screen” (it is a series of motions realizing action/gestures (e.g., see Fig. 4a of Douglas, and at least ¶43 of Douglas, “other motions may also be used, such as shaking, flipping, rotating, etc.”)). However, Douglas fails to disclose that this monitoring by the terminal device “may [not] be […] a screen unlocking movement performed by the user”, and conversely only ever discloses the monitoring on the locked device as an unlocking gesture (See ¶54 of Douglas) as an example.

However, Gross, similarly facing problem of detecting gestures on mobile device, discloses applications being displayed directly on the lock screen in response to detected gestures ¶780 of Gross (i.e., terminal device remains locked). In other words, the gesture / body motion ‘is not a screen unlocking motion performed by the user’);(Examiner understands a device in lock screen mode is still considered locked, but may still access application functionalities presented on device’s locked screen. At least ¶¶1854, 1972, 1968 of Gross discloses that gestures performed on device may be include motions such as shaking, tilting, etc., similar to that of Douglas). Examiner concedes Gross characterizes the gestures of ¶780 as gestures on the screen, but further notes that the following combination is still rendered obvious in view of the non-screen gestures of Douglas, Gross characterizing the unlocking/lock 

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the terminal device detecting deep-linking (e.g., at least ¶35 of Douglas) gestures (e.g., at least ¶39 of Douglas) of Douglas in view of Vaidya and Filippov be modified to display (e.g., ¶39 of Douglas) the quick payment method on the lock screen of the terminal device of Douglas in view of Vaidya and Filippov (instead of unlocking the device as disclosed by Douglas on ¶54), in order to advantageously increase the security of the overall solution, as the specific gestures/motions/movements would only allow access to the corresponding (deep-linked) payment method of the mobile banking application on the lock screen (i.e., device is still locked), instead of all the applications being accessible on the terminal device (after terminal device being unlocked by motion deep-linked to corresponding payment functionality). Furthermore, arguendo, Examiner also note the combination as obvious since it is merely a simple substitution of one known technique (gestures resulting in unlocking and displaying, ¶780 of Gross: 

“in some embodiments, in response to detecting the […] gesture […] the device also unlocks itself prior to displaying the application […]”), 

and another analogous alternative technique (gestures resulting in displaying an application on the lock screen, ¶780 of Gross:
 “in some embodiments, in response to detecting the […] gesture […] the device also unlocks itself prior to displaying the application (in other embodiments, the application is displayed right on the lock screen)”).

Douglas in view of Vaidya, Filippov, and Gross fails to that the deep-linked quick pay payment methods within the mobile banking application accessed via the motions includes a payment method where the terminal devices performs a scan ((e.g., the first payment processing method claimed)) where the following steps to execute the first mobile payment service includes:  obtaining, by the terminal device and while displaying the scan box, a first graphical identifier captured in the scan box; 

and transferring a first payment to a payee account that is identified by the first graphical identifier;

However, Miryala, similarly facing problem of performing mobile payments as Douglas and Applicant, discloses a payment method that includes: obtaining, by the terminal device and while displaying the scan [screen/display corresponding to first quick payment method], a first graphical identifier captured in [a] scan […]; (Fig. 13D in further view of at least ¶¶11, 39 of Miryala discloses a payee/merchant QR code being scanned by a payer’s device via mobile payment application and camera of terminal device (e.g., mobile phone))

and transferring a first payment to a payee account that is identified by the first graphical identifier; (¶11 of Miryala discloses QR code is embedded with merchant payment account information)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that one of the quick pay payment methods of  Douglas in view of Vaidya, Filippov, and Gross (of which include a corresponding window/screen, ¶39 of Douglas), could be a payment method such as that of Miryala, advantageously resulting in mobile banking application of Douglas in view of Vaidya, Filippov, and Gross providing more payment methods to user of terminal device, of which has an easy/simple/intuitive implementation (¶¶98, 193 of Miryala).

Douglas in view of Vaidya, Filippov, Gross and Miryala fails to disclose that the screen/window/rendered elements corresponding to the first mobile payment service includes: a scan box. However, Song, similarly facing problem of performing mobile as Applicant and Douglas via QR codes, discloses: a scan box as a representation of a payment method on screen. Fig. 55 in further view of ¶186 of Song discloses a box 4280 presented on terminal device 4200, which is presented to help a user of terminal device 4200 align a QR code that is used for transaction payments.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the rendered representation of the scan box, as disclosed by Song, resulting in first payment method of Douglas in view of Vaidya, Filippov, Gross and Miryala displaying a scan box in response to determining from the continued monitoring that criteria corresponding to the first payment method was met on the lock screen, in order to advantageously provide an indication to user of terminal device of how to align the QR code of merchant for payment, and to advantageously be able to perform the scan automatically when detected code is within the box corresponding to payment method (as disclosed by Song, ¶186).

With respect to claim 3, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song discloses: The computer-implemented method of claim 1, wherein displaying the scan box within the specified application comprises: obtaining rendering data from the specified application; and displaying the scan box based on the obtained rendering data (¶39 in view of ¶43 of Douglas discloses payment methods, such as the payment methods of ¶43, include displayable screens/representations of payment method, of which correspond to a single application in view of ¶43 of Douglas); (See Fig. 55 in further view of ¶186 of Song for scan box limitation, in further view of previous obviousness rationale provided in claim 1);(Examiner notes steps of obtaining rendering data of application for displaying said rendering data of application is inherent to the displays disclosed within Douglas);

With respect to claim 4, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song discloses:  The computer-implemented method of claim 1, wherein displaying the scan box within a specified application comprises:

selecting from a plurality of candidate layouts of a mobile payment interface of the specified application, a layout that includes the scan box; and (¶¶42-43 of Douglas);

and displaying the layout that includes the scan box on a screen of the terminal device (¶¶39, 36, and 2, in view of ¶30 of Douglas disclose payment methods displayed on I/o interfaces such as a screen, where payment processing interfaces (e.g., QR code, optical barcodes) are displayed);(In view of ¶¶42-43 of Douglas disclosing that multiple quick payment methods may be mapped to varying gestures, Examiner understands that Douglas is disclosing one candidate layout (i.e., a screen/window/graphic representation) of a first payment interface out of a plurality candidate layouts are being selected, of which one may be the layout with the scan box, per Miryala and Song obviousness rationales).

With respect to claim 6, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song discloses: The computer-implemented method of claim 1, wherein the first graphical identifier comprises a payment collection QR code of the payee account to which the first payment is transferred. (Fig. 13D in further view of at least ¶¶11, 39 of Miryala discloses graphical identifiers (e.g., the first) comprises a QR code including embedded payee account information, understood to be for payment / transfer).

With respect to claim 7, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song discloses: The computer-implemented method of claim 1, wherein the second identifier comprises a payment QR code of the payor account from which the second payment is deducted.(¶¶2, 43 of Douglas discloses QR codes may be created and used to be scanned by another user that’s not terminal user (e.g., a merchant) for performing a payment);(In view of ¶¶2,43 of Douglas disclosing the QR code is generated by the user (of terminal device) for merchant payment, and also containing ‘payment information’ (¶2 of Douglas), and ¶¶49-50 disclosing that payment methods (e.g., QR codes to be scanned by merchant, ¶2) are associated with financial service accounts of the user, where ¶50 further clarifies/elucidates that they are the source from which funds are drawn from),  Examiner understands that the QR code is a QR code of the payor (i.e., terminal user’s) account from which the second payment is deducted).

With respect to claim 10, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song discloses: The computer-implemented method of claim 1, wherein executing the second mobile payment service further comprises: performing identity verification on a user of the terminal device; determining that the identity verification on the user is successful; and deducting the second payment from the payor account responsive to determining that the identity verification on the user is successful. (¶61 in further view of Figs. 4G and 4H of Miryala discloses a biometric fingerprint scan as part of a payment method which results in 

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the payment method of Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song include the biometric fingerprint functionality of Miryala, in order to advantageously increase the security of the overall solution.

With respect to claim 21, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song discloses: The computer-implemented method of claim 10, wherein the payor account is associated with the user of the terminal device. (In view of ¶¶2,43 of Douglas disclosing a QR code is generated by the user (of terminal device) for merchant payment, of which contains ‘payment information’ (¶2 of Douglas), and ¶¶49-50 disclosing that payment methods (e.g., QR codes to be scanned by merchant, ¶2) are associated with financial service accounts of the user, where ¶50 further clarifies/elucidates that financial service accounts are the source from which funds are drawn from),  Examiner understands that the payor account is associated with the user of the terminal device.)

With respect to claim 11, Douglas discloses: A computer-implemented system, comprising: one or more computers (Fig. 1); and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that (at least abstract, Fig. 3, 310, :, when executed by the one or more computers, perform operations comprising:

With respect to the remaining claim limitations of claim 11, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 13, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

 With respect to claim 14, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 

With respect to claim 16, it is rejected under the same rationale as claim 6 (above), mutatis mutandis. 

With respect to claim 13, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

With respect to claim 17, it is rejected under the same rationale as claim 7 (above), mutatis mutandis. 

With respect to claim 19, it is rejected under the same rationale as claim 10 (above), mutatis mutandis. 

With respect to claim 22, it is rejected under the same rationale as claim 21 (above), mutatis mutandis. 

With respect to claim 20, Douglas discloses: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (¶55 in further view of at least abstract, Fig. 3, 310, ¶¶5-6, in further view of ¶54 disclosing the memory may be tangible (i.e., non-transitory) e.g., (RAM, a form of physical memory)));(Examiner further notes that smartphones (e.g., ¶32 of Douglas) are generally known to have non-transitory memory):

With respect to the remaining claim limitations of claim 20, they are rejected under the same rationale as claim 1and claim 11 (above), mutatis mutandis. 

With respect to claim 24, it is rejected under the same rationale as claim 10 (above), mutatis mutandis. 

With respect to claim 25, it is rejected under the same rationale as claim 21 (above), mutatis mutandis. 

Claims 2, 12, and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over Douglas  in further view of Vaidya, Filippov, Gross, Miryala, and Song,  as applied in parent claims 1, 11, and 20, in further view of United States Application Publication No.  US-20150326985-A1 to Priyantha (“Priyantha”).

With respect to claim 2, Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song disclose: The computer-implemented method of claim 1, 

wherein the one or more motion sensors comprise an acceleration sensor, (¶¶35-36, 42, 44 of Douglas) 

Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song fail to disclose and wherein the monitoring the outputs of the one or more motion sensors of the terminal device comprises: monitoring, by the terminal device, an output of the acceleration sensor; determining, based on the output of the acceleration sensor, that a value of an acceleration of the terminal device is higher than a specified threshold; and in response to determining that the value of an acceleration of the terminal device is higher than the specified threshold, determining that the first output of the outputs of the one or more motion sensors satisfies the first specified criteria indicative of the one or more particular body movements.

However, Priyantha, similarly disclosing devices detecting gestural motions via accelerometer as Applicant and Douglas, discloses: and monitoring, by the […] device, an output of the acceleration sensor; determining, based on the output of the acceleration sensor, that a value of an acceleration of the terminal device is higher than a specified threshold; and in response to determining that the value of an acceleration of the terminal device is higher than the specified threshold, determining that the first output of the outputs of the one or more motion sensors satisfies the first specified criteria indicative of the one or more particular body movements. (¶12 of Priyantha discloses a device comprising accelerometer which may determine whether or not motions of a user exceed a threshold,  and, which, in response to determining that that a value of an acceleration exceeds a threshold, leaves a low-power mode (i.e., threshold detection mode) and subsequently enters a ‘user-interpretation mode’ (i.e., device is in mode to interpret subsequent accelerometer-detected-motions as intentional user motions corresponding to gestures to interpret) in order to avoid incidental user motions that may be imparted on the device comprising accelerometer.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the terminal device of Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song be modified to incorporate the ‘low-power mode into interaction interpretation mode’ functionality/technique of Priyantha, resulting in terminal device comprising accelerometer of Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song to determine, based on the output of the acceleration sensor, that a value of an acceleration of the terminal device is higher than a specified threshold; and in response to determining that the value of an acceleration of the terminal device is higher than the specified threshold, determining that the first output of the outputs of the one or more motion sensors satisfies the first specified criteria indicative of the one or more particular body movements via the transition from low-power mode into a user-interaction interpretation mode, as disclosed by Priyantha, in order to advantageously prevent incidental motions from opening the quick-pay functionalities of Douglas in view of Vaidya, Filippov, Gross, Miryala, and Song. (e.g., advantageously preventing jostling of device in pocket of user from being interpreted as user-detected motions opening payment functionality, and also realistically mitigates waste of terminal device resources, e.g., battery, per being in low power mode);(Examiner understands that, generally, terminal devices (e.g., mobile devices) are often stored in user’s pockets).

With respect to claim 12, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

 With respect to claim 23, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20120179965-A1 to Taylor (“Taylor”), discloses switching/navigating between features of a given application via gestures (i.e., [displaying a representation of a application functionality] while continuing to monitor the outputs of one or more motion sensors of the terminal device) to switch to another representation of an application functionality): 

(See Fig. 3, first row of Taylor disclosing left/right tilt gestures result in switching between main features, where features are synonymous with functions (abstract), and where the features/functions are further characterized as constituent elements of a given application (at least Fig. 12, 310 in further view of  ¶7: “[…] the selectable functions of the software application […]”(emphasis added)), and have different corresponding screens/displays (See at least Fig. 12 of Taylor characterizing the functions identified via gestures (330). Examiner takes the stance it is understood to one of ordinary skill reading disclosure of Taylor, in view of Fig. 3, Fig. 12, ¶¶7, 23-25, 46, claims 1 and 7, and abstract of Taylor, that the representations displayed corresponding to the features/functions (i.e., the display screens corresponding to given feature) are iterated through in the Fig. 3, first column gestural command );(i.e., in response to continued monitoring while first feature representation is displayed, a second representation may be displayed (per meeting corresponding detected motions)).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M./Examiner, Art Unit 3695              

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 as noted by Oxford Languages dictionary on google search. See PTO-892 reference ‘W’ on page 1
        2 See PTO 892 Reference ‘X’ on page 1
        3 See PTO 892 Reference ‘U’ on second page